Title: From Thomas Jefferson to Anne Cary Randolph, 8 March 1808
From: Jefferson, Thomas
To: Randolph, Anne Cary


                                                
                            My dear Anne
                     
                            Washington Mar. 8. 08.


                        

                        I recieved yesterday your letter of the 4th. & as it said nothing of the health of the family, I presume all are well, your letter to your aunt Harriet shall be taken care of. I wish mrs Barber may succeed in getting her school. she is a woman of extraordinary good sense, information and merit. should mr Ogilvie discontinue his school, Jefferson cannot be better employed from morning till night than in reading French, & reading much to your mama in order to get the pronunciation. if he is not perfect master of French when he goes to Philadelphia he will not reap half the advantage of his situation. in fact there is not a science (medecine excepted) in which the best books are not in French. if he employs himself diligently in that, under your mama’s help, as to pronunciation, he will lose nothing by the discontinuance of the school. I am in hopes I shall be with you in about a month. present me to your papa & mama and the family with tender affections.


                        
                            Th: Jefferson


                     
                        
                    